Case 1:20-cr-O0008-DLC Document 36 Filed 05/20/20 Page 1 of

FILED

IN THE UNITED STATES DISTRICT COURT MAY 2 0 2020

Clerk, U.S. District Court

 

FOR THE DISTRICT OF MONTANA ek a
ee
THE STATE OF MONTANA
VS.
Braden Charles Losing No.__CR 20-08-BLG-DLC
DOB:__ 1994 PETITION TO OPEN

JUVENILE/SEALED RECORDS
SSN:_XXX-XX-7050

Whereas the above-name defendant entered a plea of GUILTY to Prohibited Person in
Possession of a Firearm and District Court Judge Susan P. Watters having ordered a Pre-
Sentence Investigation into the Defendant’s background, the Petitioner requests all juvenile or
sealed records pertaining to the Defendant, including Court documents, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, Department of Institution records,
medical and institutional treatment records and Department of Institutions records, be made
available.

/S/ Sarah Evans U.S. Probation/Parole Officer

05/19/2020 Date

RREKREKKKERKRE

ORDER

kRaekK KKK KEK

The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment

 

U.S. District Judge

Dated this 20" day of M uf , 2020.
